209 Ga. 532 (1952)
74 S.E.2d 458
PRICE
v.
STEWART.
18072.
Supreme Court of Georgia.
Argued January 15, 1953.
Decided February 9, 1953.
Fred Schrimper, James L. Alston and Alston, Foster, Sibley & Miller, for plaintiff in error.
Robert Carpenter and Ferrin Mathews, contra.
CANDLER, Justice.
On the call of the instant case for argument, a motion was made in this court to dismiss the writ of error upon the ground that no question was properly presented for decision, since the bill of exception did not contain a sufficient assignment of error. The motion to dismiss is, under repeated decisions of this court, palpably meritorious. Where, as in this case, no motion for new trial was made, and where error might have been assigned upon the judgment complained of on two or more possible grounds, such as, that it was contrary to law for stated reasons, or that it was contrary to the evidence, or that the judge should have caused the issue to be tried by a jury, and the bill of exceptions contains, as here, no assignment of error except that the judgment complained of is contrary to law, the assignment is too general and indefinite to raise any question for decision. Groover, Stubbs & Co. v. Inman, 60 Ga. 406, 407 (5); Vick v. Farmers & Merchants Bank of Coolidge, 209 Ga. 77 (70 S.E. 2d, 764), and the cases there cited. The motion to dismiss the writ of error is, accordingly, granted. For a former appearance of this litigation, see Price v. Stewart, 209 Ga. 339 (72 S.E. 2d, 459).
Writ of error dismissed. All the Justices concur, except Atkinson, P. J., and Wyatt, J., not participating.